Citation Nr: 1633636	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  14-43 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a respiratory disability.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1958 to December 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma (hereinafter Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including Virtual VA and Veterans Benefit Management System (VBMS) claims files.  Some relevant treatment records are located in Virtual VA.  All records are now in these electronic systems.

The Veteran testified at a May 2016 Travel Board hearing before the undersigned.  A transcript of those proceedings is associated with the Veteran's VBMS file.

In May 2016, the Veteran submitted additional evidence along with a waiver of initial review by the AOJ.  See 38 C.F.R. § 20.1304(c) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required.


REMAND

The Veteran seeks entitlement to service connection for a respiratory disorder, and entitlement to TDIU.  He served as a sonar technician aboard a U.S. Navy submarine, and in-service exposure to asbestos has been conceded by the AOJ.  See, e.g., November 2014 Statement of the Case.

VA is obligated to provide a medical examination when the record contains competent evidence that a claimant has a current disability or symptoms of a current disability, the record indicates that a current disability or symptoms of a current disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).  See also 38 C.F.R. § 3.159(c)(4).

In this case, private medical records and VA treatment records indicate that the Veteran has asbestosis and interstitial fibrosis.  See, e.g., March 2011 and June 2012 Private Medical Records; May 2014 VA Treatment Records.  The private opinion is based, in part, on B-reader chest x-ray.  The Veteran has also been diagnosed with emphysema and chronic obstructive pulmonary disease (COPD).  A February 2013 disability benefits questionnaire and a September 2013 VA examination contained opinions that emphysema and COPD were not etiologically related to service.  Neither one, however, had benefit of review of the B-reader chest x-ray results (received in November 2013) in considering whether the Veteran manifested an asbestosis-related disease.  

Under these circumstances, a remand is needed to obtain another VA examination to determine whether the Veteran, in fact, manifests asbestosis and/or interstitial fibrosis which is related to his military service.  The examiner should note that the Veteran's in-service exposure to asbestos has been conceded.

Further, a remand is needed to obtain outstanding treatment records.  In May 2016, the Veteran testified that he was treated for in-service breathing difficulties in 1959 or 1960 at Balboa Naval Hospital in San Diego, California.  Those records and any other relevant, outstanding treatment records should be obtained.

Finally, a total disability evaluation based on individual unemployability due to service connected disabilities is inextricably intertwined with the claim for entitlement to service connection for a respiratory disorder.  Issues are considered to be inextricably intertwined when a determination on one issue could have a significant impact on the outcome of another.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, a remand for consideration of a total disability evaluation based on individual unemployability due to service connected disabilities is also warranted.

Accordingly, the case is REMANDED for the following action:

1.  With the assistance of the Veteran as necessary, obtain any outstanding, relevant treatment records, including any treatment records from 1959 or 1960 at Balboa Naval Hospital in San Diego, California.  All attempts to obtain records should be documented in the claims folder.

2.  Associate with the claims folder VA clinic records since February 2014.

3.  After receipt of any outstanding evidence, forward the claims folder to a qualified VA pulmonary specialist.  The need for examination of the Veteran is left to the discretion of the examiner.

The examiner should identify all current respiratory disorders specifically reviewing and discussing the significance of the February 2011 B-reader x-ray interpretation (received by VA on November 18, 2013).  

The examiner should first provide opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran manifests an asbestos-related pulmonary disease and, if so, specifically note the diagnosis(es).  The examiner should address the private medical records and VA treatment records indicating that the Veteran has asbestosis and interstitial fibrosis.  The examiner should note that the Veteran's in-service exposure to asbestos has been conceded.

For any non asbestos-related disease(s), please provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such pulmonary disorder occurred in or is otherwise etiologically related to the Veteran's military service, including his exposure to asbestos and his exposure to second-hand cigarette smoke during submarine service (which is accepted as a true fact by the Board).  

If any asbestos-related disease is present, please provide an opinion as to whether any diagnosed pulmonary disorder unrelated to asbestos exposure has been caused or aggravated beyond the normal progress of the disorder by any current asbestos-related disease.

4.  After completing the actions detailed above, first readjudicate the claim for entitlement to service connection for a respiratory disorder, then readjudicate the claim for a total disability evaluation based on individual unemployability due to service connected disabilities.  If either claim is denied, a supplemental statement of the case must be provided to the Veteran and his representative.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

